Opinion by
Mr. Justice Knauss.
This is a companion case to No. 18,781 on the docket of this court, heretofore decided. Here Fawcett sued one Glisson for certain electric appliances, the property of General Electric Company, which had been surreptitiously removed from its warehouse in Denver by one McReynolds, by him sold to Keith Talley, and by Talley to Glisson. Trial was to the court, resulting in a judgment against Glisson for $579.64 and in Glisson’s favor on his third party complaint against Talley for a like sum. Glisson satisfied the judgment against him and Talley is here by writ of error.
It is undisputed that Glisson paid Talley for the stolen property, and the trial court’s finding that the goods were stolen is amply supported by the evidence. The consideration paid by Glisson to Talley having failed, he was clearly entitled to recover against Talley the amount he was obligated to pay under the judgment rendered against him.
It would serve no good purpose to reiterate the details of this transaction for they amply appear in case No. 18,781 decided September 10, 1960.
The judgment is affirmed.
Mr. Justice Hall and Mr. Justice Frantz concur.